DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-13, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA, figure 1, specifications, [0004] – [0007]).
Regarding claim 1, AAPA provides the great majority of the claim limitations, including a door handle assembly for a door 13 of a vehicle, the door handle assembly comprising a housing 16 that is configured to form part of or otherwise connect to the door, the housing comprising a blocking area in the mid to upper region of 18; a handle 11 moveably coupled to the housing, wherein the 
Regarding claim 1, AAPA provides the claimed invention except explicitly teaching of a blocking protuberance (as opposed to merely a blocking area).  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 3, AAPA provides a metal ball.
Regarding claim 4, the arrangement is at least broadly considered as having a retainer as claimed.
Regarding claim 5, the blocking position being at a lower portion than at the rest position would depend on how the device is oriented during construction.  Do construct it in this way would have been obvious at least in view of the doctrine of equivalence and KSR. 
Regarding claim 6, although a plurality of prongs are not provided by AAPA, such a limitation is very broad (particularly absent of any particular claimed structural and/or functional purpose), and would have been obvious at least in view of the doctrine of equivalence and KSR.
Regarding claim 10, although the blocking protuberance forcing the spherical member as claimed is not provided by AAPA, such a limitation merely provides an alternative way of returning the ball to the rest position as the spring 21.  Such a modification would have been obvious to one having ordinary skill in KSR.
Claims 11-13, 17, and 19-23 are rejected using the same or similar reasoning as above. 

Allowable Subject Matter
Claim 18 is allowed.
Claims 7, 8, 14, and 15, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675